Exhibit 10.1

 



  

  

THIRD AMENDMENT TO TERM LOAN AGREEMENT

 

among

 

WHITEHORSE FINANCE, INC.,

as Borrower,

 

H.I.G. BAYSIDE LOAN OPPORTUNITY FUND II, L.P.,

as Guarantor,

 

CITIBANK, N.A.,

as Administrative Agent and Sole Lead Arranger,

 

and

 

LENDERS NAMED HEREIN,

as Lenders

 

 

Dated as of: December 22, 2014

 

 



 

 

  

This THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
December 22, 2014, by and among WHITEHORSE FINANCE, INC., a Delaware corporation
(f/k/a Whitehorse Finance, LLC) (the “Borrower”), H.I.G. BAYSIDE LOAN
OPPORTUNITY FUND II, L.P., a Delaware limited partnership (the “Guarantor”), the
Lenders and CITIBANK, N.A., a national banking association, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”). All
capitalized terms used and not otherwise defined in this Amendment shall have
the meanings provided for such terms in Section 1.

 

WITNESSETH:

 

WHEREAS, the Borrower has asked the Lenders to amend the Credit Agreement as
contemplated in this Amendment; and

 

WHEREAS, the Lenders are willing to do so on the terms and subject to the
conditions set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing, the Borrower, the Guarantor,
the Lenders and the Administrative Agent hereby mutually covenant and agree as
follows:

 

1.                  Definitions.

 

(a)                The following terms shall have the respective meanings
assigned to them in this Section 1(a):

 

“Administrative Agent” has the meaning provided in the preamble.

 

“Amendment Effective Date” means the date on which the conditions precedent to
the effectiveness of this Amendment as specified in Section 3 have been
satisfied.

 

“Borrower” has the meaning provided in the preamble.

 

“Credit Agreement” means the Term Loan Agreement dated as of November 8, 2012,
as amended by the First Amendment to Term Loan Agreement dated as of July 9,
2013 and the Second Amendment to Term Loan Agreement dated as of July 19, 2013,
each among the Borrower, the Lenders and the Administrative Agent.

 

“Guarantor” has the meaning provided in the preamble.

 

(b)               All other capitalized terms used and not otherwise defined in
this Amendment shall have the meanings provided for such terms in the Credit
Agreement.

 

2.                  Amendments to the Credit Agreement. From and after the
Amendment Effective Date, the definitions of “Applicable Margin” and “Stated
Maturity Date” appearing in Section 1.1 of the Credit Agreement shall be amended
and restated in their entirety to read as follows:

 

“Applicable Margin” means (a) with respect to any Alternate Base Rate Loan, 0%
per annum; and (b) with respect to any LIBOR Loan, 1.65% per annum.

 

“Stated Maturity Date” means July 3, 2016, as same may be accelerated in
accordance with the terms hereof.

 



2

 

 

3.                  Conditions. This Amendment shall be effective upon:

 

(a)                the delivery to the Administrative Agent of counterparts of
this Amendment duly executed by the Borrower, the Guarantor and each Lender;

 

(b)               the delivery to the Administrative Agent of counterparts of an
amendment to the Revolving Credit Agreement duly executed by the Guarantor, the
General Partner and each Lender, which such amendment shall, among other things,
extend the maturity of the Revolving Credit Agreement to a date that is at least
thirty days after the Stated Maturity Date (after giving effect to this
Amendment); and

 

(c)                payment of (i) all accrued and unpaid interest on the Loans
for the benefit of the Lenders and (ii) the reasonable fees and expenses of
counsel to the Administrative Agent as provided in Section 8.

 

4.                  References. From and after the Amendment Effective Date,
each reference throughout (i) the Credit Agreement to “this Agreement”, and (ii)
the other Loan Documents to “the Agreement” or “the Credit Agreement” shall be
to the Credit Agreement, as amended by this Amendment, and as same may be
further modified, amended, consolidated, increased, renewed, supplemented and/or
extended from time to time.

 

5.                  Representations and Warranties. In order to induce the
Lenders to enter into this Amendment, the Borrower and the Guarantor each
represent and warrant that on and as of the Amendment Effective Date after
giving effect to this Amendment:

 

(a)                The execution and delivery by the Borrower and the Guarantor
of this Amendment and the performance by the Borrower and the Guarantor of this
Amendment and, in the case of the Borrower, the Credit Agreement, as amended by
this Amendment, have been duly authorized by all necessary partnership, limited
liability company or corporate action, as the case may be, of the Borrower or
the Guarantor, and do not and will not contravene or conflict with the
Borrower’s or the Guarantor’s Organizational Documents, or contravene or
conflict, in any material respect, with any provision of law, statute, or
regulation to which the Borrower or the Guarantor is subject or any judgment,
license, order or permit applicable to the Borrower or the Guarantor or any
indenture, mortgage, deed of trust, or other agreement or instrument to which
the Borrower or the Guarantor is a party or by which the Borrower or the
Guarantor may be bound, or to which the Borrower or the Guarantor may be
subject, in each case, to the extent the contravention or conflict would not
reasonably be expected to have a Material Adverse Effect.

 

(b)               Each of this Amendment and, in the case of the Borrower, the
Credit Agreement, as amended by this Amendment, constitutes a legal, valid and
binding obligation of the Borrower and the Guarantor, enforceable against the
Borrower and the Guarantor in accordance with its terms, subject to Debtor
Relief Laws.

 

(c)                All of the representations and warranties of the Borrower and
the Guarantor contained in the Credit Agreement are true and correct in all
material respects (except to the extent (i) such representations are made as of
a specific date (such as “as of the date hereof”), in which event they shall
only be required to remain true and correct in all material respects as of such
date, and (ii) of changes in fact or circumstances that do not constitute an
Event of Default or Potential Default under the Credit Agreement or any other
Loan Document).

 



3

 

 

(d)               No Event of Default or Potential Default has occurred and is
continuing or resulted from the consummation of the transactions contemplated by
this Amendment or any other Loan Document.

 

6.                  Reaffirmation; Acknowledgment. Except as specifically
amended by this Amendment, the provisions of the Credit Agreement, each other
Loan Document and the Revolving Credit Borrower Guaranty are reaffirmed in their
entirety by the Borrower and the Guarantor, as the case may be, and shall remain
unchanged and in full force and effect. Without limiting the generality of the
foregoing, the Guarantor confirms and agrees that the Revolving Credit Borrower
Guaranty does and shall continue to guaranty the payment of all Obligations of
the Borrower under the Loan Documents, as amended or otherwise modified by this
Amendment.

 

7.                  Conflict With Other Documents. In the event of a conflict
between the provisions of this Amendment and the provisions of the Credit
Agreement and/or any other Loan Document, the provisions of this Amendment shall
govern and control to the extent of such conflict.

 

8.                  Payment of Expenses. On the Amendment Effective Date, the
Borrower agrees to pay or reimburse the Administrative Agent for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder (including, without limitation, all
Attorney Costs) in accordance with the terms of Section 9.6 of the Credit
Agreement which are invoiced to the Borrower on or prior to the Amendment
Effective Date.

 

9.                  Governing Law; Submission to Jurisdiction. This Amendment
shall be governed by the laws of the State of New York as provided in the Credit
Agreement; and the Borrower and the Guarantor further agree to submit to the
jurisdiction of New York as provided in the Credit Agreement.

 

10.              Counterparts. This Amendment may be executed in two or more
counterparts, each of which may be executed by one or more of the parties
hereto, but all of which, when taken together, shall constitute a single
amendment binding upon all of the parties hereto.

 

11.              Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the successors, legal representatives, heirs and
assigns of the parties hereto.

 

12.              No Modification. This Amendment may not be amended, modified or
otherwise changed without the mutual agreement in writing of the parties hereto.

 

13.              No Knowledge of Claims. To the Borrower’s and Guarantor’s
knowledge, the Borrowers and the Guarantor have no current claims,
counterclaims, defenses or set-offs of any kind or nature against the Lenders or
the Administrative Agent arising out of, pursuant to, or pertaining in any way
to the Credit Agreement, any other Loan Document and any and all documents and
instruments in connection with or relating to the foregoing, or this Amendment.

 

[Signatures follow on next page.]

 



4

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

  



  BORROWER:           WHITEHORSE FINANCE, INC.                     By: /s/
Gerhard Lombard       Name: Gerhard Lombard       Title: Chief Financial Officer
   

 

 



  GUARANTOR:           H.I.G. BAYSIDE LOAN OPPORTUNITY FUND II, L.P., a Delaware
limited partnership             By: H.I.G. Bayside Loan Advisors, LLC, its
General Partner             By: H.I.G.-GPII, Inc., its Manager             By:
/s/ Richard Siegel       Name: Richard Siegel       Title: Authorized Signatory
 

  

 

[signatures continued on next page]

 



Signature Page to Third Amendment

(WhiteHorse Finance, Inc.)

 



5

 

 

  ADMINISTRATIVE AGENT:           CITIBANK, N. A., as Administrative Agent      
              By: /s/ Gerard M. Russell       Name: Gerard M. Russell      
Title:  Director  

 

 

[signatures continued on next page]

 



Signature Page to Third Amendment

(WhiteHorse Finance, Inc.)



 



6

 

 



  LENDER:           CITIBANK, N. A.                     By: /s/ Gerard M.
Russell       Name: Gerard M. Russell       Title:  Director  

 

 



Signature Page to Third Amendment

(WhiteHorse Finance, Inc.)

 

7



 

 

 

 

 

 

 

